Title: To Thomas Jefferson from George Jefferson, 9 February 1801
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 9th. Febr. 1801.

I have at length effected a settlement of Mr. Shorts account with Mr. Brown; the balce. of £112.1.5. which was found to be due by Mr. B. ⅌ his account which you will find inclosed, I have received.I was surprised to find that the fees which have caused a delay of 9 or 10 months in the adjustment of this account, amount only to 47/.
I shall wait for Mr. Barnes to draw for this money, or for him to direct us to forward it in notes, as we cannot procure a bill. of this be pleased to inform him.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

